DETAILED ACTION
This office action is in response to applicant's communication filed on 12/15/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action, have been considered with the results that follow: 
Claims 1, 4, 7, 10 and 13 are amended.
Claims 3 and 9 are canceled.
Claims 1-2, 4-8, and 10-13 are now pending in this application.
The previously raised objections to the Abstract are withdrawn in view of Applicant's amendments.
The previously raised 35 U.S.C. §112(b), indefiniteness rejections of claims are withdrawn in view of Applicant's amendments to the claims.
	
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
With respect to arguments on pages 9-10:
	The Examiner respectfully disagrees with the applicant’s arguments “...in
Wilson, only one unit of file information referred to lastly with respect to one block is stored. Meanwhile, the present application "adds the inode number to the inode list to be referred to with a pointer included in the block metadata of the data block", as described in paragraph 0036, for example. By storing the inode number of a file that refers to each data block as a list, it is possible to read out such inode number and easily calculate the reference data size...”. 
	Examiner notes that the applicant is describing purported differences and improvements based on the specification, however, the claim doesn’t appear to expressly specify the structure of “list” or that more than one file information is added to the list. Given this, the examiner interprets ‘list’ under its broadest reasonable interpretation, and maintains that Wilson teaches ‘file information specifying a division source file...stored in association with data block’ in paras43-53 (see “lname 207, 307, 317, 407, 417, 427”, “last file references 263, 363, 463”) and ‘pointer...in metadata of data block’ (see entries in “index 305, 315, 405, 415 and 425”). It is understood that the “lname, last file” fields may be implemented as a ‘list’.
	Wilson further teaches calculating a reference count representing number of times a certain file/block is referred to by other files based on the file information in paras42,46(“...Index 0.1 corresponding to Data A is referenced by only file X 301... reference count remains set at 1 and the last file 363 remains file X 301. Index 0.2 corresponding to Data B is referenced by file Y 311...reference count is incremented to two and the last file field 363 is set to file Y 311...”) and paras52-53(“...Index 0.2 corresponding to Data B is referenced by all three files 401, 411, and 421 and consequently has a reference count incremented to three and a last file 463 field set to file Z 421...Prior to overwriting the lnames in the datastore 471, they are captured in the filemap of file Z 421”)
	As such, the rejection of the claim is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jaquette (US 2009/0327625 A1) in view of Wilson (US 2013/0297572 A1) and Ghiya (US 9,361,328 B1)

Regarding claim 1,
Jaquette teaches A deduplication storage method comprising: dividing a storage target file into a plurality of divided data blocks; *see FIG.6, para29 (“Upon receiving (at block 100) a new file having one or more data blocks to add to the first computer readable device 10, the I/O manager 4 performs operations at blocks 104 through 118 for each data block in the received file...” teaches data blocks within a file being processed individually)
in a case where a divided data block is not duplicated with a data block stored in a storage device, storing the divided data block into the storage device; *see FIG.6,para29(“...determination is made (at block 106) whether the determined content identifier matches the hash value 46 in the data block meta data 40 for an existing data block...If (at block 106) there is no match [teaches ‘not duplicated’], then the I/O manager 4 adds (at block 108) the full data block of the file 12 to add to the first computer readable device 10 as a data block 14...”)
in a case where the divided data block is duplicated with the data block stored in the storage device, performing a process of referring to the data block stored in the storage device as the divided data block; and *see FIG.6, paras29-30 (“...If (at block 106) there is a match [teaches ‘duplicated’] of the determined content identifier, e.g., hash value, and the hash value 46 file in one referenced or unreferenced data block metadata 40 in the data block metadata 16, then the I/O manager 4 includes (at bock 114) a reference in the file metadata 12 for the added file to the referenced or unreferenced data block having a hash value 46 matching the determined content identifier...”), para25 (“FIG. 4 illustrates an embodiment of data block metadata 40 maintained for each data block 14 including a data block reference 42 comprising an address or a pointer to the data block 14...”)
performing a process of storing, ..., file information ... of the data block, and *see para25(“FIG. 4 illustrates an embodiment of data block metadata 40 maintained for each data block 14 including...a reference value 48 comprising a timestamp, such as time last written, last read, or when reference count went to zero, etc. There may be one reference value for each file 12 referencing the data block 14...”) and para27 (“...Each data block entry in the referenced blocks 56 may include a separate reference value Vz, Vw, Vw, Vx, Vy, Ve for each file, e.g., F1, F2, referencing that data block...”) teach information corresponding to each file that ...I/O manager 4 includes (at block 112)...time value of when the data block was added in the reference value...reference value 48 may be set to a current time when the data block was added and first referenced in file metadata 12”)
also performing a process of ..., calculating a reference ...at which a certain ...is referred to by other files based on the file information and storing the reference ...in association with the certain file. *see para25(“...There may be one reference value for each file 12 referencing the data block 14; and a reference count 49 comprising the number of files 12 referencing the data block 14...”), para27(“...referenced block metadata 56 may further indicate for each data block a reference count 49 indicating the number of current references to the data block PA, PC, PH, PJ, PL, PN, PQ....”) and paras29-30(“...I/O manager 4 includes (at block 112) the determined file content identifier (e.g., hash value) in the hash value field 46, time value of when the data block was added in the reference value 48, and increments the reference count 49 in the generated metadata 40.... reference count 49 for the data block is incremented (at block 116) If the data block metadata 40 having the matching hash value 46 is unreferenced metadata”) teach keeping track/calculating a reference count for data blocks referred to by other files based on information stored in association with data block (such as, hash/reference value”) and it is understood that reference counts corresponding to a set of data blocks contained within a file can cumulatively be used to calculate reference counts and thereby ratios for the file 

Jaquette does not explicitly teach “...storing, in a list in a predetermined storage region referred to by a pointer included in metadata of the data block stored in the storage device, file information specifying a division source file of the data block  ...reading the file information in the list referred to by the pointer included in the metadata of the data block, calculating a reference ... representing a ... at which a certain file is referred to by other files...”
	However, Wilson teaches ...storing, in a list in a predetermined storage region referred to by a pointer included in metadata of the data block stored in the storage device, file information specifying a division source file of the data block *see paras41-42 (“FIG. 2A illustrates one example of a filemap and FIG. 2B illustrates a corresponding datastore suitcase created after optimizing a file X. Filemap file X 201 includes offset 203, index 205 [teaches ‘pointer...in metadata of data block’], and lname 207 fields... each data segment has an index of format <Datastore Suitcase ID>.<Data Table Index>. For example, 0.1 corresponds to suitcase ID 0 and datatable index 1... lname field 207 is NULL in the filemap because each segment has not previously been referenced by any file...FIG. 2B illustrates one example of a datastore suitcase corresponding to the filemap file X 201...datastore suitcase 271 includes an index portion and a data portion. The index section includes indices 253, data offsets 255, and data reference counts 257. The data section includes indices 253, data 261, and last file references 263 [teaches ‘file information’] ...Index 3 includes data C and a reference to File X 201 which was last to place a reference on the data C”), paras43-53(“lname 307, 317, 407, 417, 427”, “last file references 363, 463” teach ‘file information specifying a division index 305, 315, 405, 415 and 425” also teach ‘pointer...in metadata of data block’), para53(“Prior to overwriting the lnames in the datastore 471, they are captured in the filemap of file Z 421” teaches all files that refer to a particular data block being tracked using described data structures); Examiner notes that ‘pointer included in metadata...’ (taught by values in “index 205/305...”) point to ‘file information...’ (taught by “lname, last file”) stored as a field in the data store, and given that the claim doesn’t specify the structure of “list” or that more than one file information is added to the list, it is understood that the “lname, last file” fields may be implemented as a ‘list’ under its broadest reasonable interpretation. 
...reading the file information in the list referred to by the pointer included in the metadata of the data block, calculating a reference ... representing a ...at which a certain file is referred to by other files... *see paras42,46(“...Index 0.1 corresponding to Data A is referenced by only file X 301... reference count remains set at 1 and the last file 363 remains file X 301. Index 0.2 corresponding to Data B is referenced by file Y 311...reference count is incremented to two and the last file field 363 is set to file Y 311. Index 0.3 corresponding to Data C is referenced by file X 301 and by file Y 303...reference count remains set at 1 and the last file 363 remains file Y 303. Index 0.4 corresponding to Data D is reference by file Y 311. The reference count is set to 1 and the last file 363 field is set to file Y 311...” teach calculating a reference count representing number of times a certain file/block is referred to by other files based on the file information’), paras52-53(“...Index 0.2 corresponding to Data B is referenced by all three files 401, 411, and 421 and consequently has a reference count incremented to three and a last file 463 field set to file Z 421...Prior to overwriting the lnames in the datastore 471, they are captured in the filemap of file Z 421”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jaquette to incorporate the teachings of Wilson and enable Jaquette to performing a process of storing file information specifying a division source file for a data block and calculating reference counts based on file information, as doing so would allow bulk read of the index portion, thereby enabling parallel reads of large amounts of data in the data section (Wilson, para42).

Jaquette does not explicitly teach “...calculating a reference ratio representing a ratio at which a certain file is referred to by other files...”
However, Ghiya teaches ...calculating a reference ratio representing a ratio at which a certain file is referred to by other files... *see col.11 line66-col.12 line12 (“...In element 1002, a control module 122 determines the percentage of unique blocks of a file. In some implementations, each such file can be stored using multiple blocks. For example, file A is distributed among four blocks. Block A can store a portion of file A and a portion of file B... blocks C and D can store a portion of file A only (i.e., do not store portions of any other files). In this case, the percentage of unique blocks of file A is 50%, i.e., out of four blocks A-D, two blocks (blocks C and D) are unique. It is noted that the control module can perform method 1000 for each of the files...e.g., files A-C...”; the examiner notes that consistent with the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jaquette to incorporate the teachings of Ghiya and enable Jaquette to calculate a reference ratio representing a ratio at which a certain file is referred to by other files, as doing so would enable determining if the file should be archived and/or deduplicated (Ghiya, col.10).

Regarding claim 2,
	Jaquette as modified by Wilson and Ghiya teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Jaquette as modified by Wilson and Ghiya further teaches The deduplication storage method according to Claim 1, 
wherein the process of storing the file information and the process of calculating and storing the reference ratio are performed asynchronously with the process of referring to the data block stored in the storage device as the divided data block. *see Jaquette, para48(“The illustrated operations of FIGS. 6, 7, and 8 show certain events occurring in a certain order. In alternative embodiments, certain operations may be performed in a different order, modified or removed... Further, operations described herein may occur sequentially or certain operations may be processed in parallel”), Ghiya, cols.10-11(“FIG.9 is a flowchart of method 900 illustrating determining whether to archive and/or deduplicate certain files... FIGS. 10-12 are flowcharts of methods illustrating various ways of determining whether files should be archived... In some embodiments, methods of FIGS. 10-12 are performed prior to method 200 being performed. FIG. 10 is a flowchart of method 1000 illustrating one of many archival policies that can be used by the control module to determine whether to archive and/or deduplicate certain files, according to some embodiments. ...some operations in this embodiment are shown in sequential order. However, certain operations may occur in a different order than shown, certain operations may be performed concurrently, certain operations may be combined with other operations...”) teach that process of calculating reference ratio (such as, FIG. 10, step 1002) and process of referring data block in storage as divided data block (such as, FIG.9, step 910-914) may be performed asynchronously

Regarding claim 4,
	Jaquette as modified by Wilson and Ghiya teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Jaquette and Wilson further teach The deduplication storage method according to Claim 1, wherein the pointer is included in the metadata, the metadata including feature information that represents a feature of a data content of the data block and is used for duplication determination of the said data block.*see Wilson, paras40-41 (“...Commonality characteristics and information can be maintained to allow efficient determination of segment commonality after deduplication... lname field 207 is NULL in the filemap because each segment has not previously been referenced by any file”), paras43-53(“lname 307, 317, 407, 417, 427” fields), “lname” teaches ‘feature of a data content’ that can be used for duplication determination); Jaquette, para25 (“FIG. 4 illustrates an embodiment of data block metadata 40 maintained for each data block 14 including a data block reference 42...a hash value 46 comprising a value resulting from a hash function applied to the data block...”) and paras29-30 (“...A determination is made (at block 106) whether the determined content identifier matches the hash value 46 in the data block meta data 40 for an existing data block...If (at block 106) there is no match... If (at block 106) there is a match of the determined content identifier, e.g., hash value, and the hash value 46 file...”) teach data block’s hash value [‘feature of data content’] being used for ‘duplication determination’
 
Regarding claim 7,
		Claim 7 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 8,
		Claim 8 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 10,
		Claim 10 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.


		Claim 13 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jaquette in view of Wilson, Ghiya and Chambliss (US 2013/0198148 A1)

Regarding claim 5,
	Jaquette as modified by Wilson and Ghiya teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Jaquette as modified by Wilson and Ghiya does not explicitly teach The deduplication storage method according to Claim 1, wherein based on the file information stored in association with the data block, a data size of the data block referred to by other files among the data blocks configuring a certain file is calculated, and the reference ratio is calculated based on the data size and stored in association with the file. 
However, Chambliss teaches The deduplication storage method according to Claim 1, wherein based on the file information stored in association with the data block, a data size of the data block referred to by other files among the data blocks configuring a certain file is calculated, and the reference ratio is calculated based on the data size and stored in association with the file. *see FIGS.3-4, paras23-28(“...A FF deduplication ratio R, is calculated for the remaining files as the ratio of remaining unique files size over the total file system data size (the smaller the ratio, the better FF deduplication)” 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jaquette to incorporate the teachings of Chambliss and enable Jaquette to calculate a data size of the data block referred to by other files among the data blocks configuring a certain file, and calculate the reference ratio based on the data size, as doing so would enable data reduction estimation in storage systems. (Chambliss, para20).

Regarding claim 6,
	Jaquette as modified by Wilson and Ghiya teaches all the claimed limitations as set forth in the rejection of claim 5 above.
	Jaquette as modified by Wilson, Ghiya and Chambliss further teach The deduplication storage method according to Claim 5, wherein the reference ratio is stored in metadata of the file, the metadata including the file information of the file and storage location information representing a storage location in the storage device of the data block configuring the file. *see Jaquette, FIG.5 paras27-28(teaches metadata storage comprising various metadata of files and blocks within, including file information, storage location information and reference count for data blocks); Wilson, FIGS 2A-B,3A-B,4A-B and paras41-53(teaches filemap and datastore suitcase comprising various metadata of files and blocks within, including file information, storage location information and reference count for data blocks); Ghiya, col.10(“...control module 122 accesses and analyzes certain files based on archiving policies....archival policies can be implemented as metadata associated with...set of files, etc.,” and cols.11-12(“...In element 1002, a control module 122 determines the percentage of unique blocks of a file. In some implementations, each such file can be stored using multiple blocks...In this case, the percentage of unique blocks of file A is 50%, i.e., out of four blocks A-D, two blocks (blocks C and D) are unique. It is noted that the control module can perform method 1000 for each of the files...e.g., files A-C...”) teach that data related to archival policies (such as, unique block percentage that can be used to calculate reference ratio).

Regarding claim 11,
		Claim 11 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Regarding claim 12,
		Claim 12 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Aronovich (US 20150019500 A1) discloses a system and method to enable efficient similarity search process for data chunks based on deduplication results of previously input chunks.
Amit (US 20130325821 A1) discloses a system and method for merging entries in a deduplication index.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        


/POLINA G PEACH/Primary Examiner, Art Unit 2165